Citation Nr: 1206245
Decision Date: 02/17/12	Archive Date: 04/11/12

Citation Nr: 1206245	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-32 897	)	DATE FEB 17 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 1987 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, denied service connection for hearing loss and tinnitus.

In April 2008, the veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record and reviewed.

This matter was initially before the Board in June 2008, at which time it remanded the issues currently on appeal for further evidentiary development.  When the case returned to the Board in January 2009 for further appellate action, the Board issued a decision that denied service connection for the issues currently on appeal.  

In September 2011, the Veteran submitted a request for reconsideration of the Board's January 2009 decision.  Along with his motion for reconsideration, he submitted an October 2008 VA treatment record indicating that his tinnitus was related to in-service noise exposure.  It does not appear that this October 2008 VA treatment record was considered when the Board issued its January 2009 decision.  Thus, the January 2009 Board decision denying service connection for hearing loss and for tinnitus was in error as it failed to consider pertinent evidence.  Therefore, as explained in greater detail below, the issues of entitlement to service connection for hearing loss and entitlement to service connection for tinnitus, as discussed in the January 2009 Board decision, are vacated.  In this regard, the motion for reconsideration filed by the Veteran is considered moot.




VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

As discussed earlier, when this case was before the Board in January 2009, the Board issued a decision that denied service connection for hearing loss and for tinnitus.  However, as also noted above, the Veteran requested reconsideration of the Board's January 2009 decision in September 2011, noting that an October  2008 VA treatment record pertinent to the issues on appeal had not been considered in the Board's January 2009 decision.  

In this case, the October 2008 VA treatment record pertains to the issues on appeal regarding the Veteran's exposure to noise during active military service.  It also contains a favorable nexus opinion between the Veteran's tinnitus and his military service that changes the disposition of the issue with regard to tinnitus.  Thus, in its January 2009 decision, the Board incorrectly denied service connection for tinnitus without consideration of this crucial piece of evidence.

Therefore, the Board finds the issues of denial of service connection for hearing loss and for tinnitus must be vacated.  The issues are hereby VACATED.  A new decision will be issued herein.  


FINDINGS OF FACT

1.  There is no competent medical evidence of current hearing loss in either ear.

2.  There is competent and credible evidence that the Veteran's tinnitus is the result of military noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in May 2006, after issuance of the initial unfavorable AOJ decision in April 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in February 2006, followed by subsequent Dingess notice in May 2006, the RO readjudicated the issues in an SOC dated in October 2006.  Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  The Veteran also has submitted private treatment records.  Furthermore, the Veteran, through his representative, has submitted statements in support of his claim.  He also was afforded a VA examination dated in August 2008 in connection with his claim.  In addition, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in April 2008.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2008 remand.  Specifically, the June 2008 Board remand instructed the RO to obtain missing treatment records and audiological reports mentioned in a March 2006 VA audiological consult, and to provide the Veteran with a VA audiological examination to determine whether the Veteran currently has hearing loss and tinnitus, and if so, whether either disability was incurred in service or due to post-service acoustic trauma, and whether the Veteran's hearing loss manifested within one year of discharge from active service.  The Board finds that the RO has complied with these instructions and that the August 2008 VA examination report substantially comply with the Board's June 2008 remand directives as it responded to the Board's remand directives in June 2008.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Hearing Loss

In this case, the Veteran contends that he has hearing loss that resulted from exposure to artillery fire, truck engine noises, and noise from medical equipment.  See videoconference hearing transcript dated in April 2008.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As already mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, two VA audiological consultation sessions dated in July 2005 and March 2006 both indicated hearing within normal limits in both ears, although the audiogram results were not listed in the report.  Furthermore, a VA audiological examination dated in August 2008 failed to diagnose hearing loss in either ear within VA standards.  See 38 C.F.R. § 3.385.  Specifically, the August 2008 audiogram results for both ears showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
20
15
15

Speech recognition score was 98 percent in the right ear and 96 percent in the left ear.  Thus, although the Veteran is competent to state that he suffers from hearing loss, there must be competent medical evidence where the determinative issue involves medical causation or a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent evidence of a current disability, service connection cannot be granted for hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Regardless, the Board now turns to analysis of the Veteran's service records.  In-service, there is no evidence in the Veteran's STRs of complaints, treatment, or diagnosis of hearing loss in either ear during his years of active service.  Moreover, in-service examinations dated in September 1987, March 1988, April 1990, March 1992, July 1992, and March 1993 showed no hearing loss, although the March 1988 examination report indicated that the Veteran was routinely exposed to hazardous noise.  Thus, the Board must find that the STRs, as a whole, provide negative evidence against this claim, as they show neither complaints nor evidence of hearing loss.  

Post-service, VA treatment records and VA examination reports dated since July 1992 show no indication or complaints of hearing loss.  March 2006 and July 2005 VA audiology consult notes documented normal hearing in both ears.  Furthermore, while an October 2008 VA treatment record noted a history of noise exposure during service, it nevertheless indicated no change in the Veteran's hearing.  No diagnosis of hearing loss was provided.

The Board emphasizes that, while the Veteran is competent to report symptoms of hearing loss, he is not competent to render an opinion as to the medical etiology of any hearing loss he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Board now turns to analysis of the Veteran's claim for service connection for tinnitus, which he asserts began in service as the result of exposure to loud noises, artillery fire, and truck engines, and that his tinnitus has worsened since service.  See videoconference hearing transcript dated in April 2008.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA treatment records dated in March 2006 and October 2008 show complaints of ringing in both ears since service.  An October 2006 VA audiology consult also noted reports of intermittent bilateral tinnitus.  The October 2006 VA treatment record noted a diagnostic impression of subjective tinnitus with quantifiable quality of life impairment.  

In this regard, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as noted, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Board finds the Veteran's reports of ringing in the ears to be credible.  The Veteran has not exaggerated his symptoms, and he has not attempted to stretch the truth in an effort to bolster his claim.  He also has consistently described the same military noise exposure at the aforementioned VA treatment sessions and during the aforementioned April 2008 videoconference hearing.  

In this regard, the Veteran is competent to report symptoms that he has experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  Therefore, the Board finds that there is competent and credible evidence of the Veteran's symptomatology of ringing in the ears since service.
  
Additionally, tinnitus is a disease that, by its very nature, is based on purely subjective complaints (the Veteran's perception that he has ringing in his ears).  Thus, the Board may accept the Veteran's lay statements as evidence that he has tinnitus and has experienced ringing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

In this case, the Board finds credible the Veteran's statements concerning in-service noise exposure.  Moreover, the Veteran has credibly stated that he has experienced a ringing in his ears since service, and that it has persisted since that time.  In this respect, as explained above, tinnitus is, by nature, based on purely subjective complaints; therefore, this is a matter that the Veteran is competent to report and the Board thus concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service.

Additionally, VA treatment records document reports of tinnitus and indicate that the Veteran has tinnitus.  Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 0902322	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1987 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for hearing loss and tinnitus.

In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the record and 
reviewed.

This matter was initially before the Board in June 2008, at 
which time it remanded the issues currently on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of current hearing 
loss in either ear.

2.  There is no evidence of tinnitus during service or for 
many years thereafter.

3.  There is probative medical evidence against a link 
between the veteran's current    tinnitus and his period of 
active military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).   

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in February 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in May 2006, after issuance of the initial 
unfavorable AOJ decision in April 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VCAA notice in February 2006, 
followed by subsequent VCAA and Dingess notice in May 2006, 
the RO readjudicated the claim in an SOC dated in October 
2006.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and VA treatment 
records.  The veteran also has submitted private treatment 
records.  Furthermore, the veteran, through his 
representative, has submitted statements in support of his 
claim.  The veteran also was afforded a VA examination dated 
in August 2008 in connection with his claim.  In addition, 
the veteran was afforded an opportunity to provide testimony 
at a videoconference hearing in April 2008.  Finally, in a 
September 2008 SSOC notice response letter, the veteran 
indicated that he has no other evidence to submit.  
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2008 remand.  Specifically, the 
June 2008 Board remand instructed the RO to obtain missing 
treatment records and audiological reports mentioned in a 
March 2006 VA audiological consult, and to provide the 
veteran with a VA audiological examination to determine 
whether the veteran currently has hearing loss and tinnitus, 
and if so, whether either disability was incurred in service 
or due to post-service acoustic trauma, and whether the 
veteran's hearing loss manifested within one year of 
discharge from active service.  The Board finds that the RO 
has complied with these instructions and that the August 2008 
VA examination report substantially comply with the Board's 
June 2008 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).





Hearing Loss

In this case, the veteran contends that he has hearing loss 
that resulted from exposure to artillery fire, truck engine 
noises, and noise from medical equipment.  See 
videoconference hearing transcript dated in April 2008.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, two VA audiological consultation sessions dated 
in July 2005 and March 2006 both indicated hearing within 
normal limits in both ears, although the audiogram results 
were not listed in the report.  Furthermore, a recent VA 
audiological examination dated in August 2008 failed to 
diagnose hearing loss in either ear within VA standards.  See 
38 C.F.R. § 3.385.  Specifically, the August 2008 audiogram 
results for both ears showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
20
15
15

Speech recognition score was 98 percent in the right ear and 
96 percent in the left ear.  Thus, although the veteran is 
competent to state that he suffers from hearing loss, there 
must be competent medical evidence where the determinative 
issue involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent evidence of a 
current disability, service connection cannot be granted for 
hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

Regardless, the Board now turns to analysis of the veteran's 
service records.  In-service, there is no evidence in the 
veteran's STRs of complaints, treatment, or diagnosis of 
hearing loss in either ear during his years of active 
service.  Moreover, in-service examinations dated in 
September 1987, March 1988, April 1990, March 1992, July 
1992, and March 1993 showed no hearing loss, although the 
March 1988 examination report indicated that the veteran was 
routinely exposed to hazardous noise.  Thus, the Board must 
find that the STRs, as a whole, provide negative evidence 
against this claim, as they show neither complaints nor 
evidence of hearing loss.  However, the Board acknowledges 
the veteran is at least competent to report symptoms of 
hearing loss during his military service.  See also 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 469.

The Board emphasizes that although the veteran is competent 
to report symptoms of hearing loss, he is not competent to 
render an opinion as to the medical etiology of any hearing 
loss he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Board now turns to analysis of the veteran's claim for 
service connection for tinnitus, which he asserts began in 
service as the result of exposure to loud noises, artillery 
fire, and truck engines, and that his tinnitus has worsened 
since service.  See videoconference hearing transcript dated 
in April 2008.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a March 2006 VA audiologist advised the veteran 
to file a claim for service connection for tinnitus, thus 
implying that the veteran has tinnitus.  Moreover, although 
the aforementioned August 2008 VA examiner did not directly 
indicate a diagnosis of tinnitus, she provided a nexus 
opinion regarding the veteran's tinnitus, thus also implying 
that the veteran currently has tinnitus.  Therefore, there is 
sufficient evidence of current tinnitus.  

However, a review of the veteran's STRs reveals no evidence 
of complaints, treatment, or diagnosis of tinnitus in either 
ear during his years of active service.  Moreover, in-service 
examinations dated in September 1987, March 1988, April 1990, 
March 1992, July 1992, and March 1993 indicated no symptoms 
of tinnitus.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of tinnitus.  However, 
the Board acknowledges the veteran is at least competent to 
report symptoms of tinnitus during his military service.  See 
also 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, there is no medical evidence of tinnitus prior 
to March 2006, when the veteran first complained of 
experiencing tinnitus and when he was advised to file a claim 
for service connection for the disorder.  The Federal Circuit 
Court has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Otherwise, post-service VA treatment records and private 
treatment records are entirely absent of any mention or 
complaints of tinnitus.  In this regard, although he is 
competent to report symptoms of tinnitus since service, the 
veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of any hearing loss.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
It follows, therefore, that the Board finds no evidence of 
non-chronic tinnitus in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current tinnitus and his 
active military service, the findings of the August 2008 VA 
examiner provide strong evidence against the claim, noting 
that "[w]ith no complaint of tinnitus found in the service 
treatment records and in the presence of hearing that is 
within normal limits for both ears, this examiner cannot 
render an opinion regarding the etiology of [the] veteran's 
tinnitus without resorting to speculation."  See VA 
examination report dated August 2008.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  

Finally, the Board acknowledges that the veteran is competent 
to state that he has experienced tinnitus over time; however, 
he is not competent to render an opinion as to the medical 
etiology of his condition, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


